Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lights, heating, and cooling of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 24-27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,486,070 to Labrosse.  Labroosse teaches an electrically adjustable furniture piece including a pair of drive motors (Fig 11, 74) for adjusting an adjustable furniture part (12) relative to a furniture support part (20). A motor control circuit (72) is used to drive each motor (Labroosee, Col , lines 22-25) and therefore each motor is considered to be independently controlled from the motor control circuit.  A sensor arrangement (66,68,36,33, height/motor revolution sensor, and/or safety sensors described in col 9, lines 6-15) determines a user’s position and the position of the adjustable furniture part which is shown on the display (Fig 6).  The sensor arrangement sends signals to the controller (52) to move the height of the tabletop or provide a reminder to the user. The controller, touch pads (46,48), and user interface (56) are part of an operating unit that can move the motor and recall stored positions. The controller includes a radio module (54). 

Claim(s) 1-3, 6-10, and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 20 2016 104 512 to Laing. Laing teaches an electrical adjustable furniture piece including a pair of drive motors (4) for adjusting an adjustable furniture part (3a) relative to a furniture support part (2). An operating unit (6) includes switches, a microcontroller (13), and sensor arrangement (7). The sensor arrangement includes a light sensor measuring distance to a reference projection (9). Gravitational/gyroscope sensor measures the tilt of the worktop and adjusts the motors to level (Laing, Par 63). As best seen in figure 4, the sensor arrangement detects a user’s (11) presence and sends a signal to the controller. The sensor arrangement is considered capable of detecting a pattern (multiple trips) and sends a signal to the controller. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,486,070 to Labrosse. Labrosse disclose every element as claimed and discussed above except a communication port for a configuration of the controller. It is admitted prior art that it is well known in the art of height adjustable tables and microcontrollers to provide an external port (usually in the form of USB or RJ45) to provide for external firmware updates and programming. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 03/11/2022. See MPEP 2144.03. At the time the invention was filed it would have been obvious to add an external port to allow for programming and firmware updating. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2016 104 512 to Laing as applied to claim 2 above, and further in view of US Patent Publication 2016/0106205 to Hall. Laing discloses every element as claimed and discussed above except wireless communication from the interface. Hall teaches a height adjustable worktop that has user interface that is wirelessly connected to the control box. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the furniture of Laing use a wireless interface as taught by Hall to allow for a more convenient control location. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2016 104 512 to Laing. Laing disclose every element as claimed and discussed above except a communication port for a configuration of the controller. It is admitted prior art that it is well known in the art of height adjustable tables and microcontrollers to provide an external port (usually in the form of USB or RJ45) to provide for external firmware updates and programming. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 03/11/2022. See MPEP 2144.03. At the time the invention was filed it would have been obvious to add an external port to allow for programming and firmware updating. 



Response to Arguments
Applicant’s arguments filed 6/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The sensor arrangement of Laing and Labrosse is considered to generate a signal based on an occupation through a movement pattern. In Laing the occupation is through sensing movement of a user’s hand.  Labrosse furniture has numerous sensors that detect the presence of a user for example movement pattern on a mat. 
No objections to the Official notices were expressed and therefore the statements made are considered admitted prior art. Per 2144.03, “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637